Citation Nr: 0305183	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  98-02 980	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), rated as 
noncompensably disabling from March 22, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel





INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Boston, Massachusetts RO which granted a claim of entitlement 
to service connection for PTSD and assigned a noncompensable 
evaluation, effective March 22, 1996.  The veteran was 
notified of this action by a letter in July 1997 from the 
Providence, Rhode Island RO.  (The record indicates that the 
veteran's claims file was temporarily transferred to the 
Boston RO in June 1997.)

Previously, this case was before the Board in January 2001 
when it was remanded for additional development.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal as a claim for a higher evaluation of an original 
award.  Analysis of this issue requires consideration of the 
rating to be assigned effective from the date of award of 
service connection-in this case, March 22, 1996.


FINDINGS OF FACT

1.  The schedular criteria by which psychiatric disabilities 
are rated changed during the pendency of the veteran's appeal 
to the Board and the old version is more favorable to the 
veteran.

2.  The veteran's PTSD has resulted in mild social and 
industrial impairment and has not shown to produce 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.


CONCLUSION OF LAW

The criteria for an assignment of an initial disability 
rating of 10 percent for PTSD, pursuant to rating criteria in 
effect prior to November 7, 1996, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.132 (Diagnostic Code 9411) 
(1996); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.27, 4.130 
(Diagnostic Code 9411) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  Reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson, supra.  

Before specifically addressing the question of an increased 
rating, it should be pointed out that the schedular criteria 
by which psychiatric disabilities are rated changed during 
the pendency of the veteran's appeal to the Board.  See 61 
Fed. Reg. 52,695-52,702 (Oct. 8, 1996) (effective Nov. 7, 
1996).  Therefore, adjudication of the claims for higher 
evaluations must now include consideration of both the old 
and the new criteria.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  This rule of adjudication requires that the criteria 
most favorable to the veteran's claim be used to assign a 
rating.  Id.  (The record on appeal shows that the October 
1997 statement of the case (SOC) provided the veteran with 
notice of this change.)

Under the old rating criteria for PTSD, in effect prior to 
November 7, 1996, a noncompensable evaluation was warranted 
when there are neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not cause 
impairment of working ability.  C.F.R. § 4.132 (Diagnostic 
Code 9411) (1996).  A 10 percent rating was assigned when 
there was mild social and industrial impairment, and a 30 
percent rating was assigned when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  Id.  A 50 percent rating was 
assigned when the ability to establish and maintain effective 
relationships with people was considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  Id.  When the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired and 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment, a 70 percent rating was warranted.  Id.  A 
100 percent rating was warranted where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community, or where 
totally incapacitating psychoneurotic symptoms bordered on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or where the veteran was demonstrably unable 
to obtain or retain employment.  Id.  Johnson v. Brown, 7 
Vet. App. 95 (1994).  In Johnson, the Court determined that 
the Secretary's interpretation that the three criteria for a 
100 percent evaluation are each independent bases for 
awarding a 100 percent rating was reasonable.  Johnson, 7 
Vet. App. at 95.  In other words, if the veteran is 
demonstrably unable to obtain or retain gainful employment, 
he is entitled to a 100 percent evaluation whether the other 
criteria have been satisfied.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court 
determined that the term "definite" in 38 C.F.R. § 4.132 was 
qualitative in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term in a manner that would quantify the degree 
of impairment for purposes of meeting the statutory 
requirement that the Board articulate "reasons and bases" for 
its decision.  38 U.S.C.A. § 7104(d)(1).

In November 1993, the VA General Counsel concluded that 
"definite" was to be construed as "distinct, unambiguous, and 
moderately large in degree."  VAOPGCPREC 9-93 (Nov. 9, 1993).  
The VA General Counsel explained that the term "definite" 
represented a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  Id.  
In this regard, the Board is bound by this interpretation of 
the term "definite."  38 U.S.C.A. § 7104(d)(1).  
Additionally, "mild" industrial impairment, the requirement 
for a 10 percent rating has been defined as "of moderate 
strength or intensity" and, as applied to disease, "not 
severe or dangerous."  VAOPGCPREC 9-93.  "Considerable," the 
criterion for an increased, 50 percent, rating means "rather 
large in extent or degree."  Id.  A 30 percent rating lies 
midway between a 10 percent rating and a 50 percent rating, 
implying that "definite" was meant to describe a level of 
impairment of social and industrial adaptability 
approximately midway between mild and considerable 
impairment.  Id.  

Under the new rating criteria for PTSD, effective November 7, 
1996, a noncompensable evaluation is warranted where a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  38 
C.F.R. § 4.130 (Diagnostic Code 9411) (2002).  A 10 percent 
rating is assigned for occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication.  Id.   A 30 percent rating is assigned when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Id.  A 50 
percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  A 70 percent rating is assigned when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; obsessed rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 100 percent rating 
is warranted where there is total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.  

The Board notes that the revised law pertaining to the 
evaluation of psychiatric disabilities does not allow for 
retroactive application prior to November 7, 1996.  When the 
new regulations were promulgated, the Secretary specifically 
indicated that November 7, 1996, was to be the effective date 
for the revisions.  See Schedule for Rating Disabilities; 
Mental Disorders, 61 Fed. Reg. at 52,695 (1996).  
Consequently, because it is clear from the amended 
regulations that they are not be accorded retroactive effect, 
the law prevents the application, prior to November 7, 1996, 
of the liberalizing law rule stated in Karnas.

In order to give full consideration to the veteran's claim, 
the Board will review the claim under both the law in effect 
at the time that he filed the claim (the old criteria), and 
the law in effect currently (the new criteria).  This is true 
because, if the Board finds that the veteran is entitled to a 
higher rating under the old criteria, an effective date 
earlier than November 7, 1996, could be established for the 
award.  If, however, the Board finds that the veteran is 
entitled to a higher rating under the new criteria, but not 
the old, the effective date of any award could be no earlier 
than the effective date of the new revisions.  See 
38 U.S.C.A. § 5110(g) (West 2002) ("where compensation . . . 
is . . . increased pursuant to any Act or administrative 
issue, the effective date of such award or increase . . . 
shall not be earlier than the effective date of the Act or 
administrative issue.").  See also VAOPGCPREC 3-2000 (Apr. 
10, 2000).  

Based on a review of the totality of the evidence of record, 
and granting the veteran the benefit of the doubt in this 
matter, the Board finds that a 10 percent rating for the 
veteran's service-connected PTSD is warranted under the old 
criteria.  38 C.F.R. §§ 4.3, 4.132 (Diagnostic Code 9411) 
(1996).  This is also so throughout the pendency of the 
claim.  Fenderson, supra.

In this regard, when initially examined by VA in June 1996, 
it was noted that the veteran had neither received 
psychiatric treatment nor psychotropic drugs for his 
psychiatric symptoms.  The veteran currently lived with his 
girlfriend.  The veteran reported that he had worked 
previously as an ironworker and stated that he had not been 
employed for two years because there was no need for 
ironworkers anymore.  Nevertheless, he stated that he was 
currently looking to get retrained to try and do some other 
job.  Mental status examination revealed that it was very 
difficult to interview the veteran.  He was extremely 
guarded.  The examiner noted that the veteran had a great 
deal of difficulty discussing certain details about his life, 
and when pushed, the veteran remained somewhat evasive for 
psychological reasons and not for any kind of malingering.  
His affect was bland.  He had no evidence of auditory 
hallucinations, visual hallucinations, or delusions.  He was 
oriented times three, and his memory was intact for past, 
recent, and remote events.  The veteran had no cognitive 
impairment.  He had some degree of insight into his problem 
but it was quite minimal and his judgment was not impaired.  
PTSD was diagnosed.  The examiner opined that the veteran had 
a mild case of PTSD, and just met the criteria for it.  The 
veteran had night sweats, nightmares, at times he had 
flashbacks, and guilt.  He also tended to isolate and avoid 
himself as much as possible.  The examiner further opined 
that the veteran's PTSD was minimal because it did not appear 
that many of the veteran's symptoms interfered a great deal 
with his work, given that the only trouble that the veteran 
had working was to get a job itself.  In fact, it did not 
appear to the examiner that the veteran's symptoms were 
directly related to the veteran's inability to get a job but 
that the veteran's skills prevented him from obtaining one.  
Given such findings and conclusions, the Board finds that the 
evidence of record strongly suggests that his overall 
disability picture equated to no more than "mild" social and 
industrial impairment.

In reaching the foregoing conclusion, the Board notes that 
under the older rating criteria a 10 percent rating required 
that PTSD symptoms result in "mild impairment of social and 
industrial adaptability."  VAOPGCPREC 9-93, 59 Fed. Reg. 4753 
(1993).  Additionally, a higher (30 percent) evaluation 
required that symptoms result in "definite" impairment of 
social and industrial adaptability.  Id. The term "definite" 
has been defined as meaning "distinct, unambiguous, and 
moderately large in degree, more than moderate but less than 
rather large."  Id. Consequently, a 10 percent evaluation is 
to be assigned when the symptoms result in impairment that is 
less than "moderately large."  Id.  Taking the common 
understanding of these terms as explained in VAOPGCPREC 9-93, 
the Board construes the adverse symptomatology reported 
above, which consists of problems with bland/flat affect and 
mild case of PTSD, as being less in intensity than 
"moderately large."  Id.  This conclusion is strengthened by 
clinical evidence of record showing he was oriented in all 
three spheres, had intact memory, was not delusional, and was 
not prescribed medication for his symptoms.  

Moreover, the Board notes that there is no indication in the 
record that the veteran was not capable of tending to all of 
his daily needs.  He also lived with his girlfriend.  While 
the veteran no doubt had some difficulty in establishing and 
maintaining effective social and industrial relationships, 
such difficulties did not rise to the level contemplated by 
the old criteria for a 30 percent evaluation.  His 
difficulties, while bothersome, do not appear from the record 
to cause impairment beyond that contemplated by the increased 
10 percent.  This is particularly so given that the veteran 
was not having adverse symptomatology that needed to be 
controlled by medication.  He also did not report having a 
depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, and did not have memory problems.  
In fact, his PTSD has been described as mild, having just met 
the criteria for such a diagnosis.  Moreover, his PTSD did 
not seem to interfere with his industrial impairment, given 
the fact that he was currently looking for work or, at least, 
was willing to be retrained for another skill besides that of 
an ironworker.  

Therefore, the veteran's PTSD symptoms are best described as 
causing no more than "mild impairment of social and 
industrial adaptability," and thereby are best approximated 
by the criteria for a 10 percent evaluation, when evaluating 
his case under the old criteria.  See 38 C.F.R. §§ 4,7, 4.132 
(Diagnostic Code 9411) (1996).

This is also true for the time after the June 1996 VA 
examination, when considering the dearth of abnormal 
findings, made in each of the veteran's psychiatric 
evaluations subsequent to the June 1996 VA examination, to be 
significant in establishing the degree of his veteran's 
social and occupational impairment.  Additionally, the 
medical evidence after the June 1996 VA examination contains 
little information concerning the severity of the veteran's 
PTSD that can be relied on to be accurate, given the 
veteran's persistent inconsistencies in reporting his 
symptoms, history, and in being evaluated, which consistently 
resulted in invalid examination findings.

Specifically, the Board has considered a July 1996 VA 
neuropsychological consultation report but finds it lacking 
in specific information on which to base a rating in excess 
of 10 percent for PTSD under either criteria.  In this 
report, a clinical neuropsychologist opined that the veteran 
presented with an unusual pattern of findings on memory 
testing.  For example, the neuropsychologist noted that the 
veteran was unable to recognize any of the 16 words on the 
list-learning task, despite the fact that he had 
spontaneously recalled eight of them after a significant 
delay only a few moments earlier.  According to the 
neuropsychologist, the only explanation for this odd 
performance would be psychological or motivational in nature 
and that if poor motivation was the reason for the strikingly 
poor performance, then the veteran would likely have 
performed poorly on all memory testing, which he did not.  
Moreover, the neuropsychologist indicated that repeat 
neuropsychological testing was recommended in six to 12 
months, after the veteran had had a longer period of sobriety 
and psychiatric symptoms were under better control.  A repeat 
assessment would also be very helpful in determining the 
underlying cognitive difficulties that might be attributable 
to alcohol abuse in the veteran.  Given the uncertainties 
regarding the etiology of the veteran's cognitive 
difficulties, the Board finds that such report does not 
provide a basis on which to conclude that a higher rating 
under either criteria is warranted.

The Board considered a July 2001 VA outpatient treatment 
report that includes a Global Assessment of Functioning (GAF) 
score of 48; however, a specified diagnosis of PTSD was not 
provided.  In fact, the assessment was rule out schizophrenia 
vs. schizoaffective disorder.  Consequently, this GAF score 
cannot be used to ascertain an accurate reflection of the 
severity of the veteran's PTSD.  Moreover, the report 
indicates that, although the veteran reported constant panic 
attacks, it was unclear whether he knew the difference 
between a panic attack versus anxiety.  This was evidenced by 
the fact that the veteran had reported having a panic attack 
in the session but none was noted.  The veteran was noted to 
have very little insight about his symptoms or problems.  He 
was unfamiliar and ambivalent about treatment or medication.  
It was further noted that the plan was to start the veteran 
on medication which included Zoloft.  In this regard, the 
Board finds that the report does not provide a basis on which 
to conclude that a higher rating under either criteria is 
warranted, especially since the veteran was not considered to 
have PTSD.

Similarly, the Board finds that a March 2002 VA examination 
report does not provide information that can be used to 
provide the veteran with a rating in excess of 10 percent for 
PTSD under either criteria.  This is especially so given that 
the March 2002 examiner and a May 2002 VA examiner have 
indicated that such examination report is essentially 
invalid, given that no conclusions could be drawn.  

In this regard, the Board notes that the March 2002 PTSD 
examination was conducted and a detailed history was 
provided.  Initially, the veteran was examined by a nurse who 
provided a detailed report but summarized that due to the 
presence of the veteran's cognitive impairment and psychotic 
symptomatology, no conclusions could be drawn to respond 
accurately to Compensation and Pension (C&P) Examination 
request pursuant to the Board's January 2001 remand.  The 
veteran was then referred to a VA physician for examination, 
who after evaluating the veteran noted that the veteran was a 
very poor historian and difficult to interview.  The 
physician noted that the veteran performed extremely poorly 
on mental status examination and reported ongoing 
difficulties with auditory hallucinations.  The veteran's 
poor memory and concentration were so significant that it was 
difficult to complete a differential diagnosis in the absence 
of neuropsychological testing.  The examiner noted that the 
veteran had been previously diagnosed with a mild PTSD and 
now reports constant hyperarousal and fear but was unable to 
provide any time frame information regarding the increase in 
symptoms.  The veteran was referred for a neurological 
examination so that the differential diagnosis might be 
completed for the purpose of the C&P examination.

Likewise, the Board finds that an April 2002 VA mental health 
services biopsychosocial assessment cannot be used to provide 
the veteran with a rating in excess of 10 percent for PTSD 
under either criteria because the Board accords more weight 
to the specific findings regarding the veteran's degree of 
social and industrial impairment over the general conclusion 
offered by a GAF score of 48.  The April 2002 report was 
authored by a psychology intern and co-signed by a doctor at 
the PTSD clinic.  During the veteran's interview, he reported 
often waking up in a sweat and experiencing panic attacks, 
but was unable to provide details concerning specific 
symptoms.  He denied having a depressed mood.  He reported 
hearing voices but denied that such voices told him to harm 
anymore.  He denied being prescribed any medications although 
the intern noted that the veteran was currently prescribed 
Olanzapine.  The veteran also reported that he had last 
worked in December 2001 in a shipyard and had been apparently 
laid off due to problems with his boss.  He was currently 
looking for a job.  While the veteran denied that anxiety 
interfered with his ability to work, the intern noted that 
medical records indicate that the veteran had left jobs due 
to an inability to concentrate and anxiety.  A GAF score of 
48 was assigned and it was also noted that the veteran had 
had a GAF score of 48 when examined in March 2002.  (The 
Board notes that this is inaccurate because the March 2002 
examination report did not contain a GAF score.)  

In this regard, the Board notes that the American Psychiatric 
Association's (APA's) Diagnostic and Statistical Manual, 
Fourth edition (DSM-IV) provides that a GAF score rates the 
overall psychological functioning on a scale of zero to 100, 
with zero representing the lowest level of functioning.  See 
APA's Quick Reference to DSM-IV 44, n.1 (1994).  A GAF score 
of 41 to 50 suggests that the veteran's psychiatric 
disability is manifested by serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or serious impairment in social, occupational, or school 
functioning (e.g., being unable to keep a job) or some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).

The Board notes that the veteran's symptoms in April 2002 do 
not seem to correlate to the assigned GAF score of 48.  The 
veteran has not reported nor has it been shown that his 
service-connected PTSD symptoms are of such serious nature, 
or that he has social or industrial impairment that rises to 
the level of the score assigned.  The report also notes that 
the veteran had last worked in December 2001 and was 
currently looking for a job.  Clearly these actions do not 
reflect serious occupational impairment.  Moreover, the April 
2002 report indicates that, when assigning a GAF score of 48, 
a GAF scale of zero to 90 had been relied upon; therefore, 
the Board is unclear as to what the April 2002's GAF score of 
48 means.  

Additionally, despite VA conducting a May 2002 
neuropsychological examination to clarify the validity of the 
March 2002 VA examination, the Board also cannot rely on the 
May 2002 neuropsychological examination report because it, 
too, does not provide information that can be used to provide 
the veteran with a rating in excess of 10 percent for PTSD 
under either criteria.  This is especially so given that the 
May 2002 VA examiner also could not complete the evaluation 
due to the veteran's performance.  The May 2002 VA 
neuropsychological evaluation report reflects that the 
veteran was unable to provide any specific examples of memory 
problems.  The examiner noted that the veteran was an 
unreliable historian and was unable to answer any questions 
about his psychological and medical history.  The examiner 
provided a detailed report of the examination findings and 
concluded that due to the veteran's low effort (whether 
conscious or unconscious) a complete neuropsychological 
evaluation was not possible, and any further testing would 
have been invalid.  The examiner opined that it appeared that 
the veteran displayed variable effort across assessment 
sessions.  The examiner further opined that it was possible, 
but not likely, that an underlying neurological disorder 
could cause dramatic fluctuations in cognitive performance.  
The neuropsychologist opined that, at the time, further 
assessment was neither indicated nor was a diagnosis possible 
with minimal effort.  

The Board also cannot rely on the May 2002 examination report 
given the opinions provided by the March 2002 examiner, who 
provided an addendum to the March 2002 VA examination report 
in September 2002.  In analyzing the May 2002 report, the 
March 2002 examiner opined that the veteran had performed so 
profoundly poorly on a cognitive screen and was such an 
extremely poor historian that in light of other medical 
evidence it raised questions regarding the validity of the 
report.  As noted above, in light of the March 2002 results, 
the veteran was referred for neuropsychological testing to 
clarify etiology of any cognitive results and to rule out 
malingering, which was conducted in May 2002, when the 
veteran again performed in an extreme range of impairment.  
The March 2002 examiner had noted that the veteran's scores 
and response patterns on simple tests were so poor that it 
was concluded that the veteran was exerting poor effort and 
it was at least as likely as not that he was not cooperating 
with procedures.  In fact, the May 2002 examiner had opined 
that even in persons with severe brain injury, significantly 
better performance would be expected, and that the veteran's 
scores were below that which would be expected by chance.

In the September 2002 addendum report, the March 2002 
examiner also noted that in the veteran's C&P examination, he 
had indicated that he could not say who any of his relatives 
were and did not know how he got to the hospital that day.  
In contrast, the medical evidence reflects that the veteran 
could provide details of living with his son as well as 
specifics of his regular exercise regimen of swimming and 
weight lifting on every other day.  It was also noted that 
the veteran's cognitive screening scores on examination had 
been 8 out of 30 or 6 out of 30, but when seen in April 2002 
with the PTSD psychology intern, the veteran scored 25 out of 
30.  The March 2002 examiner concluded that, given the 
veteran's lack of effort, inconsistencies in report and the 
overall question of veracity of the veteran's self report, it 
was as likely as not that the veteran's PTSD had improved or 
worsened; it was not possible given the invalid testing to be 
any more definitive.  The March 2002 examiner also noted that 
consistent with the veteran's June 1996 VA examination, the 
veteran reported experiencing nightmares and becoming 
distressed at exposure to cues or symbolic events of the war.  
The examiner opined that a valid assessment of functional 
impairment resulting from PTSD was hindered by the veteran's 
poor effort and invalid evaluation results.

Lastly, given such findings and conclusions in the medical 
evidence after the June 1996 VA examination report, the Board 
finds that the evidence of record strongly suggests that the 
veteran's overall disability picture equated to no more than 
mild social and industrial impairment.  Again, the clinical 
evidence compiled during the veteran's appeal, especially 
after the June 1996 VA examination, does not show that the 
level of impairment due to the service-connected PTSD varied 
from the impairment shown earlier.  In other words, based on 
the veteran's examination findings since his June 1996 VA 
examination, when he was found to have mild PTSD, the 
veteran's degree of social and industrial impairment 
essentially remained static.  This is especially so given the 
veteran's own behavior during the examinations, which 
resulted in repeated invalid test results.  Therefore, under 
such circumstances, the Board concludes that the veteran's 
adverse symptomatology more closely meets the criteria for a 
10 percent rating under the old rating criteria for PTSD.  38 
C.F.R. § 4.132 (Diagnostic Code 9411) (1996).

The Board, in reaching the conclusion above, has considered 
the veteran's as well as his representative's arguments as 
set forth in written statements to the RO.  While a lay 
witness can testify as to the visible symptoms or 
manifestations of a disease or disability, his or her belief 
as to its current severity under the rating criteria is not 
probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran is not shown to possess, may provide evidence 
requiring medical knowledge. Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In view of the above, the Board concludes that the overall 
disability picture has not, at any time, more nearly 
approximated the 30 percent criteria such as to warrant a 
higher rating.  38 C.F.R. § 4.7.  The Board has considered 
the requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the level of the veteran's disability in his 
favor, and has done so by assigning him a 10 percent rating.  
The old rating criteria are more favorable to him because the 
10 percent rating can be assigned from March 22, 1996.  
However, for the reasons discussed above, the objective 
medical evidence does not create a reasonable doubt regarding 
the level of his disability from PTSD such as to give him an 
even higher rating.  


In adjudicating this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA).  This law is applicable to all claims filed on or 
after the date of enactment of the VCAA - November 9, 2000 - 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.  

In this case, VA informed the veteran of which information 
and evidence he was to provide and which information and 
evidence VA would attempt to obtain on his behalf.  In 
reviewing the amended § 5103(a), the Board finds that VA has 
complied with the notice requirements contained in § 5103(a).  
From the outset, the RO has informed the veteran of the bases 
on which the RO decided the claim and of the elements 
necessary to be granted the benefit sought.  This is 
evidenced by the rating action of July 1997; statement of the 
case issued in October 1997; and supplemental statements of 
the case issued in October 2000 and October 2002, which 
informed him of the applicable law and regulations.  The 
record also reflects that the veteran was notified by the RO 
in a December 2001 letter of changes brought about by the 
VCAA.  The record shows that the RO has notified the veteran 
of the evidence necessary to substantiate the claim, and he 
was given the opportunity to submit additional evidence.  
Specifically, the RO notified the veteran of the development 
of his claim, the type of evidence needed to prove his claim, 
and of which evidence would be obtained by the veteran, and 
which evidence would be retrieved by VA.  38 U.S.C.A. 
§ 5103(a) (West 2002).  These documents also show that VA has 
provided the veteran with a recitation of the pertinent 
statutes and regulations, and discussion of the application 
of each to the evidence.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  In this case, VA outpatient treatment 
records were obtained pursuant to the Board's January 2001 
remand, and the veteran has not indicated that additional 
records exist that would have an effect on the Board's 
analysis.  

Finally, the new law and regulations provide that an opinion 
or examination be provided where necessary. 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c)(4)).  Here, the veteran was provided VA 
examinations in June 1996, March 2002, and May 2002, and VA 
examiners rendered opinions on the severity of the veteran's 
service-connected PTSD.  Moreover, the veteran would have 
been afforded another VA examination but the record shows 
that when VA tried to examine him to determine the current 
severity of PTSD, he failed to report to scheduled 
examinations in November 1998, December 1998, September 2000, 
October 2000, and August 2001.  Given his lack of cooperation 
in reporting for scheduled examinations and in complying with 
examination procedures when he has reported, further efforts 
to assist him would be futile.  In this regard, an additional 
examination or medical opinion being unnecessary, the Board 
finds that the RO has satisfied the new duty-to-assist 
obligations.  

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of this claim 
and further expending of VA's resources are not warranted.  
















	(CONTINUED ON NEXT PAGE)



ORDER

A 10 percent rating for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

